     Case 2:18-cr-00217-AG Document 103 Filed 01/24/20 Page 1 of 4 Page ID #:641



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     POONAM G. KUMAR (Cal. Bar No. 270802)
 4   Assistant United States Attorney
     Deputy Chief, Major Frauds Section
 5   ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
     Assistant United States Attorney
 6   Major Frauds Section
          1100 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-0719/2435
          Facsimile: (213) 894-6269
 9        E-mail:    poonam.kumar@usdoj.gov
                     alex.wyman@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 18-217(A)-AG

15             Plaintiff,                    GOVERNMENT’S SUPPLEMENTAL POSITION
                                             ON RESTITUTION
16                   v.
                                             (UNDER SEAL)
17   LI LIN HSU,
       aka “Yilin Hsu,”                      Hearing Date: January 28, 2020
18     aka “Yilin Hsu Lee,”                  Hearing Time: 11:00 A.M.
                                             Location:     Courtroom of the
19             Defendant.                                  Hon. Andrew
                                                           Guilford
20

21

22        Plaintiff United States of America, by and through its counsel
23   of record, the United States Attorney for the Central District of
24   //
25   //
26

27

28
     Case 2:18-cr-00217-AG Document 103 Filed 01/24/20 Page 2 of 4 Page ID #:642



 1   California and Assistant United States Attorneys Poonam G. Kumar and

 2   Alexander C.K. Wyman, hereby files its supplemental position on

 3   restitution.

 4        This position is based upon the attached memorandum of points

 5   and authorities, the declaration of Assistant United States Attorney

 6   Poonam G. Kumar, the files and records in this case, and such further

 7   evidence and argument as the Court may permit.

 8

 9

10   Dated: January 23, 2020              Respectfully submitted,

11                                        NICOLA T. HANNA
                                          United States Attorney
12
                                          BRANDON D. FOX
13                                        Assistant United States Attorney
                                          Chief, Criminal Division
14

15                                              /s/
                                          POONAM G. KUMAR
16                                        ALEXANDER C.K. WYMAN
                                          Assistant United States Attorneys
17
                                          Attorneys for Plaintiff
18                                        UNITED STATES OF AMERICA

19

20

21

22

23

24

25

26

27

28
     Case 2:18-cr-00217-AG Document 103 Filed 01/24/20 Page 3 of 4 Page ID #:643



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2        In its original sentencing position, the government requested

 3   that the Court order defendant to pay Y.Y.L. and C.L. and their

 4   relatives $3,065,698 in restitution.       Since the filing of its

 5   restitution position, the government has received additional

 6   information, which has changed the government’s restitution request.

 7        The PSR found that the intended loss related to Y.Y.L. and C.L.

 8   was $4,312,698.    The government concurs with that calculation.           After

 9   defendant was indicted in this matter, she returned an Irvine

10   property she purchased with stolen funds to Y.Y.L. and C.L.            As the

11   government set forth in its original sentencing position, the amount

12   Y.Y.L. and C.L. recovered from the sale of the home should offset the

13   total restitution amount owed by defendant to Y.Y.L. and C.L.            Based

14   on documents received from counsel to Y.Y.L. and C.L., the government

15   now understands the final sale price for the property was $1,231,000,

16   rather than the $1,247,000 listed on publicly available websites.

17   (Declaration of Poonam G. Kumar (“Kumar Decl.”) Ex. A.)           Y.Y.L. and

18   C.L. did not receive that amount, however.         From the proceeds of the

19   sale, various charges, including commissions, title, and escrow

20   charges, were deducted.     (Kumar Decl. Ex. A.)      After deduction of

21   these fees, the total amount remitted to counsel for Y.Y.L. and C.L.

22   was $1,203,068.20.    (Kumar Decl. Ex. A.)      Based on a declaration

23   obtained from counsel to Y.Y.L. and C.L., counsel then deducted his

24   fees and expenses (totaling $230,302.48) from the net proceeds and

25   wired $972,765.72 to Y.Y.L. and C.L.       (Kumar Decl. Ex. B.)      The

26   government submits that funds, including attorney’s fees, expended in

27   order to recover the Irvine property are appropriately deducted from

28   the final sale price in determining the offset to restitution.
     Case 2:18-cr-00217-AG Document 103 Filed 01/24/20 Page 4 of 4 Page ID #:644



 1   Counsel to Y.Y.L. and C.L. has provided a declaration explaining the

 2   work he provided in this matter and the calculation of his fees and

 3   costs.   (Kumar Decl. Ex. B.)     Counsel stated that he is unable to

 4   distinguish the fees and costs related to the Irvine property and

 5   those related to those fees and costs related his clients’ civil

 6   lawsuit against defendant.      (Kumar Decl. ¶ 4); see United States v.

 7   Lagos, 138 S. Ct. 1684, 1688 (2018) (holding that the MVRA does not

 8   require defendant pay for expenses incurred by the victim during

 9   civil litigation).    Counsel has stated that the only recovery for

10   Y.Y.L. and C.L. thus far has been the Irvine property and, thus, all

11   of his fees and costs should be considered related to the recovery of

12   the Irvine property.     (Kumar Decl. ¶ 4.)     The government submits that

13   the total withheld for future costs ($872) is not appropriately

14   included, and accordingly, based on counsel’s declaration and the

15   other facts set forth above, the government respectfully requests

16   that the Court offset the restitution amount owed to Y.Y.L. and C.L.

17   by $973,637.72 and order defendant to pay Y.Y.L. and C.L.

18   $3,339,060.28 in restitution.      A new loss and restitution table is

19   appended hereto under seal.      (Kumar Decl. Ex. C.)

20

21

22

23

24

25

26

27

28
